LAWSON, Justice.
'J- Ralph Hart recovered a judgment in the circuit court of Etowah County in the sum of $100,000 against Lawrence Products Company, Inc., a corporation, and Benjamin Kahn. From that judgment Lawrence Products Company and Kahn appealed to this court.
By written agreement filed in this court, executed by all of the parties and their counsel, it is agreed that the judgment appealed from be reduced to'the sum of $50,-000; that all unpaid costs in the trial court and in this court be taxed against appellee, J. Ralph Hart; that as so modified, the judgment of the circuit court of Etowah County be affirmed. It is so ordered.
Modified and affirmed.
LIVINGSTON, C. J., and SIMPSON, GOODWYN and MERRILL, JJ., concur.